Appeal and cross appeal from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered September 7, 2007 in a personal injury action. The order, insofar as appealed from, denied plaintiffs motion to bifurcate the trial and granted that part of defendants’ cross motion to preclude the introduction of certain photographs at trial and, insofar as cross-appealed from, denied that part of defendants’ cross motion to preclude certain expert testimony.
It is hereby ordered that said appeal from the order insofar as it granted that part of the cross motion to preclude the introduction of certain photographs at trial is unanimously dismissed, the cross appeal is dismissed and the order is affirmed without costs.
Memorandum: Supreme Court did not abuse its discretion in denying plaintiffs motion to bifurcate the trial. In opposing the motion, defendants established that the nature of plaintiff’s injuries had “an important bearing on the issue of liability” (Martinez v Town of Babylon, 191 AD2d 483, 484 [1993] [internal quotations marks omitted]), and that “bifurcation would not ‘assist in a clarification or simplification of issues and a fair and more expeditious resolution of the action’ ” (Mazur v Mazur, 288 AD2d 945, 945-946 [2001], quoting 22 NYCRR 202.42 [a]).
The appeal by plaintiff from the order insofar as it granted that part of defendants’ cross motion to preclude the introduction of certain photographs at trial and the cross appeal by defendants from the order insofar as it denied that part of their *1387cross motion to preclude plaintiff’s expert from testifying at trial must be dismissed. “ ‘An evidentiary ruling made before trial is generally reviewable only in the context of an appeal from the judgment rendered after trial,’ and thus no appeal lies from [those parts of] the order” (Crewell v Albany Med. Ctr. Hosp., 52 AD3d 1233 [2008]). Present—Martoche, J.P., Lunn, Fahey and Pine, JJ.